,.Wagner, Judge,
delivered the opinion of the court.
. The only question presented in this case is, whether the first lien filed was a good and valid lien. If it was, then within the principle of Mulloy v. Lawrence, 31 Mo. 583, the second lien was a nullity, as the plaintiff could have but one lien for the same demand.
By the mechanics’ lien law applicable to St. Louis county, every person, except the original contractor, who may wish to avail himself of the benefits o£ the act, must give ten days’ notice before the filing of the lien, to the owner or agent of the property on which the lien is sought to be enforced, of his claim. This notice is indispensable, and without it the lien is utterly void.
The first paper filed as a lien being inoperative and not sustained by any statute, the claimant might file another, if the prescribed time had not expired. The second lien being filed within the proper time, and the required notice being given, was sufficient and effective according to law.
The judgment is reversed and the cause remanded.
The other judges concur.